FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARGARET JOHN,                            
                Plaintiff-Appellee,
                                                  No. 05-56125
               v.
                                                    D.C. No.
CITY OF EL MONTE,
                        Defendant,                 CV-04-
                                                  00048(AHM)
              and
                                                   OPINION
ERIC YOUNGQUIST,
            Defendant-Appellant.
                                          
         Appeal from the United States District Court
             for the Central District of California
          A. Howard Matz, District Judge, Presiding

                    Argued and Submitted
              June 7, 2007—Pasadena, California

                    Filed September 26, 2007

      Before: Daniel M. Friedman,* Alex Kozinski, and
              Ronald M. Gould, Circuit Judges.

                   Opinion by Judge Friedman




   *Daniel M. Friedman, Senior United States Circuit Judge for the Fed-
eral Circuit, sitting by designation.

                                13251
                    JOHN v. YOUNGQUIST               13253


                       COUNSEL

Peter J. Ferguson, Ferguson, Praet & Sherman, Santa Ana,
California, and Timothy T. Coates, Greines, Martin, Stein &
13254                 JOHN v. YOUNGQUIST
Richland LLP, Los Angeles, California, for appellant Eric
Youngquist.

John Burton, The Law Offices of John Burton, Pasadena, Cal-
ifornia, and William J. Osborne, Osborne & Associates, Sher-
man Oaks, California, for appellee Margaret John.


                          OPINION

FRIEDMAN, Circuit Judge:

   This appeal challenges a district court’s denial of summary
judgment dismissing a damage suit by a female school teacher
against a police officer for improperly arresting her for alleg-
edly sexually molesting a ten-year-old female student. The
district court held that the officer did not have probable cause
for the arrest and was not entitled to qualified immunity for
his conduct. We hold, however, that the officer had probable
cause for the arrest and therefore reverse the denial of sum-
mary judgment.

                               I

  The basic facts, undisputed unless otherwise indicated, may
be summarized as follows:

   The appellee, Margaret John, a fifth-grade public school
teacher, intercepted notes written by her ten-year-old student
Ashley to Ashley’s friend. In the notes Ashley stated that she
“hop[ed] Ms. John dies today like poisoning her or some-
thing,” and that John was “a fucken [sic] perv” and a “lesbian
bitch.” Five days later, after John had shown those notes to
the school principal, the latter requested a police investiga-
tion.

  The appellant, Eric Youngquist, a police officer with ten
years experience on the city policy force, conducted the inves-
                     JOHN v. YOUNGQUIST                 13255
tigation. Youngquist had had extensive training, including
courses in child abuse (which included interviewing suspects)
and advanced interviewing techniques.

   When Youngquist interviewed Ashley at the school, she
was unresponsive. Youngquist asked her whether she would
prefer that the discussion take place at the police station.
When she indicated that she would, he took her there and con-
tinued the interview. According to Youngquist’s declaration,
Ashley then told the following story:

   A few weeks earlier, John had imposed detention on her
and six other students, and had required them to stay after
class. After all the other students (whom she could not iden-
tify) had left the room

      Ms. John came up and stood behind her.

       That without any words being spoken, Ms. John
    placed her right hand on her left shoulder area of her
    shirt and then moved her hand down and began
    caressing her left breast with her hand.

      That Ms. John rubbed on the outside of her cloth-
    ing in an upward and downward motion on her left
    breast.

      After rubbing her breast area she began moving
    her hand down near her vaginal area on the outside
    of her pants.

       She stated that Ms. John left her hand on the out-
    side of her crouch [sic] area adjacent to her vagina
    on the outside of her clothing. Her hand remained
    there for approximately one minute.

    Youngquist further stated:
13256                 JOHN v. YOUNGQUIST
        Prior to her description of the touching, she
        became very quiet. She stopped communicating
        momentarily. She provided short word descrip-
        tions. This is consistent behavior of a victim of
        sexual abuse. I would then have her point, for
        example, to the area where she just described hav-
        ing been touched. She would then point to the area
        where she just described. This was done for pur-
        poses of looking for deception. A deception might
        be shown if a description and then a physical act
        of pointing to another area was given.

       I would continue to validate the information by
    providing her false or exaggerated facts into her
    descriptions of the incident. Each time she would
    correct me and would stay consistent with her origi-
    nal description. This was done to allow her to embel-
    lish or fabricate the facts regarding the events. She
    would not allow it.

       I believed her to be a mature 10 year old. Her
    description of the events, her consistency and accu-
    racy without any detection of exaggeration, fabrica-
    tion, or deception was paramount for me to form the
    belief that she was a genuine victim.

       Likewise, the notes themselves provide indepen-
    dent corroborating evidence that the act occurred.
    For example, the notes call the plaintiff a “lesbian”
    and “perv.” (assuming pervert). These words support
    the activity she now describes. They were written
    within a short time after the incident. They were
    written (in secret) to a friend, not with the intent to
    cause “trouble” for Ms. John. Necessarily, the notes,
    or words taken from the notes support the belief of
    the truth of her account. In other words, it was highly
    probable that the described activity occurred.
                     JOHN v. YOUNGQUIST                  13257
       Based upon all the information I had received, I
    believed I had legal, sufficient and reliable informa-
    tion to support probable cause to arrest Ms. John for
    California Penal Code § 288(a)(c)(Lewd and Lasciv-
    ious Acts with a child under the Age of 14 Years).

   Following this interview, Youngquist attempted to inter-
view John at the school.

   Prior to the interview John had a telephone conversation
with a lawyer, who also spoke to Youngquist. In her declara-
tion, John stated that her attorney

    told me that if I choose to speak with the police, I
    should at least ask the police to make a record that
    I requested an attorney.

       When I hung up the phone and returned to the
    conference room with Officer Youngquist, he asked
    me what I decided to do, and I told him I wanted him
    to make a record of my request to have an attorney
    present. However, before I could also inform him of
    my decision to co-operate, he said that because I had
    asked for an attorney, he could not question me, and
    had “no choice” but to arrest me. Obviously, I was
    shocked and greatly dismayed.

  Youngquist then arrested John, handcuffed her, and led her
handcuffed out of the school. She was confined for 36 hours,
and released after the district attorney declined to prosecute
her.

   John then filed the present damage suit in the United States
District Court for the Central District of California under 42
U.S.C. § 1983, against Youngquist, the city and other city
officials. She contended that Youngquist violated her consti-
tutional rights by arresting her without probable cause.
13258                  JOHN v. YOUNGQUIST
   The district court denied cross motions for summary judg-
ment. It held that Youngquist had not established probable
cause for the arrest because the evidence “could lead a fair-
minded jury to conclude that Officer Youngquist did not act
reasonably.” John v. City of El Monte, No. CV04-
0048AHM(BDKx), slip op. at 17 (C.D. Cal. July 6,
2005)(“Slip op.”). The court further held that Youngquist did
not have qualified immunity because Ninth Circuit precedent
“would have put any reasonable officer on notice that he
could not rely solely on the police station interview of ten-
year-old A.M. to establish probable cause to arrest plaintiff.”
Id. at 18.

                                 II

   An order denying summary judgment ordinarily is not
immediately appealable because it is interlocutory. See Jeffers
v. Gomez, 267 F.3d 895, 903 (9th Cir. 2001). Such orders
denying qualified immunity, however, are appealable because
that principle protects government officers not just from lia-
bility, but also from having to litigate the validity of their offi-
cial actions. Id.

   In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court
instructed that “[i]n a suit against an officer for an alleged
violation of a constitutional right, the requisites of a qualified
immunity defense must be considered in proper sequence.”
“The first inquiry must be whether a constitutional right
would have been violated on the facts alleged; second, assum-
ing the violation is established, the question [is] whether the
right was clearly established. . . . If no constitutional right
would have been violated were the allegations established,
there is no necessity for further inquiries concerning qualified
immunity.” Id. at 200-01. This court has recognized its obli-
gation to make the bifurcated Saucier inquiry. Meyers v. Red-
wood City, 400 F.3d 765, 769-70 (9th Cir. 2005). Thus, before
considering qualified immunity, we must first determine
                      JOHN v. YOUNGQUIST                   13259
whether Youngquist had probable cause to arrest John. Since
we hold that he did, that ends the inquiry.

   [1] “Probable cause to arrest exists when officers have
knowledge or reasonably trustworthy information sufficient to
lead a person of reasonable caution to believe an offense has
been or is being committed by the person being arrested.”
United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007)
(citing Beck v. Ohio, 379 U.S. 89, 91 (1964)). This court
looks to “the totality of the circumstances known to the arrest-
ing officers, [to determine if] a prudent person would have
concluded there was a fair probability that [the defendant] had
committed a crime.” United States v. Smith, 790 F.2d 789,
792 (9th Cir. 1986). Probable cause is an objective standard
and the officer’s subjective intention in exercising his discre-
tion to arrest is immaterial in judging whether his actions
were reasonable for Fourth Amendment purposes. Lopez, 482
F.3d at 1072.

   [2] The determination whether there was probable cause is
based upon the information the officer had at the time of mak-
ing the arrest. Devenpeck v. Alford, 543 U.S. 146, 152
(2004)(“Whether probable cause exists depends on the rea-
sonable conclusion to be drawn from the facts known to the
arresting officer at the time of the arrest”). It is essential to
avoid hindsight analysis, i.e., to consider additional facts that
became known only after the arrest was made. Cf. Hansen v.
Black, 885 F.2d 642, 645 (9th Cir. 1989)(stating that the “rea-
sonableness inquiry [in an excessive force claim] is ‘judged
from the perspective of a reasonable officer on the scene,
rather than with the 20/20 vision of ‘hindsight’ ’ ”)(citation
omitted).

   [3] Youngquist did not just accept Ashley’s allegations of
John’s misconduct against her. He properly drew upon his
experience and his special training in dealing with sexual
abuse of children and advanced interviewing in evaluating her
story. See Hart v. Parks, 450 F.3d 1059, 1067 (9th Cir. 2006)
13260                 JOHN v. YOUNGQUIST
(“[I]t is settled law that officers may ‘draw on their own infer-
ences from and deductions about the cumulative information
available to them that might well elude an untrained per-
son.’ ”) (quoting United States v. Hernandez, 313 F.3d 1206,
1210 (9th Cir. 2002)).

   Youngquist tested Ashley’s veracity and reliability in vari-
ous ways which, in his experienced judgment, indicated to
him that she was telling the truth. As Youngquist stated, her
statements of what happened were “short word descriptions.
This is consistent behavior of a victim of sexual abuse.” She
indicated the areas she stated had been touched by pointing to
them. When Youngquist provided “false or exaggerated facts
into her descriptions of the incident[,] [e]ach time she would
correct me and would stay consistent with her original
description. This was done to allow her to embellish or fabri-
cate the facts regarding the events. She would not allow it.”
Youngquist further stated that Ashley’s “notes themselves
provide independent corroborating evidence that the act
occurred. For example, the notes call the plaintiff a ‘lesbian’
and ‘perv.’ (assuming pervert). These words support the activ-
ity she now describes. They were written within a short time
after the incident.”

   [5] As Youngquist summarized the situation, Ashley’s “de-
scription of the events, her consistency and accuracy without
any detection of exaggeration, fabrication, or deception was
paramount for me to form the belief that she was a genuine
victim.”

   [6] In sum, Youngquist had probable cause to arrest John
because “under the totality of the circumstances known to the
arresting officer[ ], a prudent person could have concluded
that there was a fair probability that [she] had committed a
crime.” Peng v. Penghu, 335 F.3d 970, 976 (9th Cir.
2003)(quotation omitted), cert. denied, 540 U.S. 1218 (2004).

  The existence of probable cause necessarily turns upon the
particular facts of the individual case, and prior decisions gen-
                      JOHN v. YOUNGQUIST                  13261
erally are of little help in deciding a specific case. We know
of no case that fairly can be said to control the present one.
Our precedents, however, are consistent with our conclusion
here.

   For example, in Peng, we concluded that because the
alleged victim provided sufficiently detailed facts regarding
the incident, her allegations alone sufficed to establish proba-
ble cause for the arrest. 335 F.3d at 978. Likewise, in Tor-
chinsky v. Siwinski, 942 F.2d 257 (9th Cir. 1991), we found
that, because the officer knew the victim had been assaulted,
the officer had probable cause to make an arrest based on the
“victim’s reliable identification of his attacker.” 942 F.2d at
262 (citation omitted); see also id. (“Indeed it is difficult to
imagine how a police officer could obtain better evidence of
probable cause than an identification by name of assailants
provided by a victim”). Arpin v. Santa Clara Valley Trans-
portation, 261 F.3d 912 (9th Cir. 2001), is not inconsistent.
There, we concluded that because the officers had based their
arrest solely on an unexamined charge by a bus driver that a
rider had assaulted him and had done no further investigation,
they did not have probable cause. Arpin, 261 F.3d at 925.
Here, Youngquist probed Ashley’s allegations thoroughly
prior to arresting John and did not base the arrest solely on an
“unexamined charge.”

   [7] The probable cause inquiry arises in this case in the
context of the denial of Youngquist’s motion for summary
judgment. In reviewing that action, all reasonable inferences
must be drawn in favor of the non-movant. U.S. ex rel. Ali v.
Daniel, Mann, Johnson & Mendenhall, 355 F.3d 1140, 1144
(9th Cir. 2004). On the other hand, the movant’s uncontra-
dicted factual allegations ordinarily are accepted. See e.g.,
British Airways Bd. v. Boeing Co., 585 F.2d 946, 952-53 (9th
Cir. 1978). In this case, John has not disputed Youngquist’s
factual statements explaining why he accepted Ashley’s state-
ments about John’s alleged sexual misconduct against her.
Based on these statements and the supporting evidence of
13262                 JOHN v. YOUNGQUIST
Ashley’s notes we have discussed above, we have concluded
that Youngquist had probable cause to believe that John had
committed the alleged offense against Ashley. In the context
of the probable cause inquiry, we cannot say that on this evi-
dence, a reasonable jury could have reached the opposite con-
clusion.

   The rationale of the district court’s denial of summary
judgment for Youngquist was that in the circumstances here
he had a duty to investigate further before arresting John. The
court stated: “Here, a jury could find that under these circum-
stances he was not reasonable. He relied solely on information
he pried out of an indisputably troubled and very young vic-
tim, his view that her letters corroborated her accusation, his
assessment of her demeanor and what he claims was the
plaintiff’s refusal to undergo questioning. But that last factor
- whether plaintiff was willing to be interviewed - is disputed;
if the jury believes plaintiff, then it would find that she was
prepared to undergo questioning and was prevented from
doing so by Youngquist himself, by virtue of his possibly pet-
ulant, sudden arrest.” Slip Op. at 16 (footnotes omitted). For
the reasons we have given, however, we disagree.

   We do not minimize the serious effect this unfortunate inci-
dent must have had upon John. She had been a teacher for
thirty years, was highly regarded and had an unblemished
record. To be escorted by the police out of the school in hand-
cuffs and confined for 36 hours must have had a devastating
impact upon her and upon her professional and personal repu-
tation.

   Moreover, Youngquist appears to have acted with
unseemly haste in arresting her. Had he investigated the mat-
ter further before doing so, he might not have taken that
action at all. His stated reason for arresting her at that time—
to prevent her from engaging in similar misconduct against
other students—is unconvincing, because, in his presence,
John had been placed on administrative leave when he
                     JOHN v. YOUNGQUIST                 13263
informed the school authorities of the investigation. Indeed,
John’s statement about what happened immediately before
her arrest—which we accept for summary judgment purposes
—suggests that Youngquist’s arrest of her at that time may
have been prompted by her stated wish to have a lawyer pres-
ent during the interview.

   [8] That being said, however, the probable cause inquiry is
an objective one: whether the information Youngquist had
when he made the arrest could have led a reasonable officer
to believe that John had committed an offense against Ashley.
For the reasons given, we answer that question affirmatively.

                       CONCLUSION

  The judgment of the district court denying Youngquist’s
motion for summary judgment based on probable cause is
reversed and the case is remanded to that court for further
proceedings consistent with this opinion.

  REVERSED and REMANDED